Order entered August 29, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00185-CV

        AMREIT SSPF PRESTON TOWNE CROSSING LP, ET AL., Appellants

                                             V.

                 COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-03779-2017

                                         ORDER
       Before the Court is appellants’ August 28, 2019 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to August 30, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE